
	

115 SRES 28 IS: Designating January 27, 2017, as “Earned Income Tax Credit Awareness Day”.
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 28
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2017
			Ms. Baldwin (for herself, Mr. Brown, Mr. Coons, Mr. Reed, Mrs. Shaheen, Mr. Durbin, Ms. Warren, and Mr. Booker) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating January 27, 2017, as Earned Income Tax Credit Awareness Day.
	
	
 Whereas the earned income tax credit is a refundable Federal tax credit available to low- and moderate-income working families and individuals;
 Whereas the earned income tax credit encourages and rewards work; Whereas, in 2015, the earned income tax credit lifted approximately 6,500,000 people out of poverty, including approximately 3,300,000 children;
 Whereas the earned income tax credit provides substantial economic benefit to local economies; and Whereas an estimated 20 percent of eligible workers do not claim the earned income tax credit: Now, therefore, be it
		
	
 That the Senate— (1)designates Friday, January 27, 2017, as Earned Income Tax Credit Awareness Day; and
 (2)calls on Federal, State, and local agencies, community organizations, nonprofit organizations, employers, and other partners to help increase awareness about the earned income tax credit and other refundable tax credits to ensure that all eligible workers have access to the full benefits of the credits.
			
